— Application, pursuant to CPLR 5704 (subd [a]) to review an order of the Supreme Court at Special Term which denied an ex parte petition and dismissed the proceedings against respondents on *687the merits. Application granted, and order dated April 13, 1984 vacated. Based upon our review of the original petition, we are of the opinion that it is not patently frivolous or without some merit. Accordingly, the matter is remitted to Special Term for the issuance of an order to show cause authorizing commencement of this proceeding by such service as Special Term deems appropriate (see Matter of King v Gregorie, 90 AD2d 922, mot for lv to app dsmd 58 NY2d 822). Kane, J. P., Main, Casey, Levine and Harvey, JJ., concur.